Zimbra                                     https ://mail.jacksonnj .net/h/printmessage?id~2ffcb394-c6d8-43e7-ab ...
>> Council President
>>
>>-----Original Message-----
>> From: Optimum <kamkanis@optonLLne.ne L>
>> To: Michael Reina <mikereina@jacksontwpnj.net>, Barry Calogero
<ccuncilmancalogero@jacksontwpnj.net>, Robert A Nixon
<ccuncilmannixon@jacksontwpnj.net>,
councilmanmartin@jacksontwpnj.net,
councilmanbressi@jacksontwpnj.net, annieup@jacksontwpnj.net,
adrr.inistrator@j acksontwpnj. net
>> Sent: Tue, 19 Jul 2016 07:59:06 -0400 (ED1'r)
>> Subject: Fwd: Concern
>>
>> Good morning!
>>




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-23 Filed 09/06/19 Page 1 of 7 PageID: 1146
>> Not even a year after I sent the email below and the landscape
of Jackson has changed dramatically. "Another block"? Now it's
neighborhoods ~hat are "turning'' (to quote the Rabbi in the video
who instructs his following to become pioneers in Jackson) so
quickly.
>>
>> On December 30, 2015 a group of residents held a meeting with
Mayor Re~na to discuss our concerns because we were worried about
what was happening to our town. Our concerns were dismissed as
the normal buying/selling of houses in neighborhoods.
>>
>> In emails and at meetings, we were told to promote the No
Knock! That's the best defense! Residents need to sign up! Report
offenders! A cease and desist won't work as we'll have lawsuits!
So we believed you.
>>
>> False promises of no knock mailings were given, so a few
residents went door to doer to get people to sign up. An online
registration did occur, but it was not promoted via an email
blast or robo call.
>>
>> The Mayor Mobile took a tour of the area, but we have yet to
been briefed about that. What was discussed? What were the
solutions that you all came up with?
>>
>> What's next for our town before LLCs snatch up all the
properties? What's next before our whole town ''turns''? What's
next for those of us who do not have higher political aspirations
and still care about Jackson? What's next for residents who don't
have to rely on campaign donations and bloc voting? What's next
for residents who have called Jackson home for years- nany for
their whole lives?
2 of 4                                                                                         11/7/2017, 9:03 ALY!
TWP000892
Zimbra                                          https://mail.jacksonnj .net/h/printmessage?id~2ffcb394-c6d8-43e7-ab ...
>>
>> Thanks for your time. I know most of you truly care for
Jackson and share many of the same feelings. It is sad and
frustrating Lu tsee Lhls happening. Something has to be done.
>>
>> Thank you for you time and energy with all of this.
>>
>> Sincerely,
>> Kelly Kanis
>>
>>
>>
>> Sent from my iPhone
>>
>> Begin forwarded message:




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-23 Filed 09/06/19 Page 2 of 7 PageID: 1147
>>
>>> From: Optimum <kamkanis@optonline.net>
>>> Date: December 12, 2015 at 4:37:52 P~ EST
>>> To: Michael Reina <mikereina@jacksontwpnj.net>
>>> Subject: Concern
>>>
>>> Dear Mayor Reina and Town Council Members,
>>>
>>> Another block in Jackson is under attack! Yes- attack!
>>>
>>2..J! J          ) ££ill      , to name a few, acd n o w . . . . . _ .
-         is the next victim of block busting. The aqqressive
realtors are not leaving the residents alone, whether ~t's
knocking on doors, approaching people in the street, creeping
slowly past their houses in veh~cles, or mailing postcards. This
panic peddling needs tc stop!
>>>
>>> This IS pa~ic peddling. This IS blockbusting. This IS against
the law. Don't turn the other cheek when theses streets have been
specifically targeted for their location- close to the Laiewood
border and close to the new "open to everyone, all inclusive''
SAMs road development (ha!).
>>> I am definitely seeing an ugly trend here.
>>>
>>> So while the residents DO have a choice tc NOT sell, I can't
say I blame them when the panic peddling starts and the illegal
aggressive sales tactics tell them that their neighborhood WILL
change drastically and to get out while they can.
>>>
>>> Residents have beec concerned and reached out to the town
counc~l in the recent past for help with this, but unfortunately
they weren't taken s e r i o u s l y . . . . . . . . . . , and now look:
3 of 4                                                                                             11m2011, 9:03 ALvl
TWP000893
Zimbra                                      https ://rnail.jacksonnj .net/h/printmessage'id~2ffcb3 94-c6d8-43e7 -ab ...
almost all of the houses have changed owners.
>>>
>>> What will it take, Mayor Reina, for Jackson leaders to
acknowleuye Lhat this is, indeed, panic peddling and
blockbusting?
>>> What will it take, Mayor Reina, for the leaders to he~p put a
stop to this? What will it take, Mayor Reina, for Ll,e elecLeu
officials to stand up for its residents and keep Jackson from
drastically changing?
>>>
>>> Tl-_is is not a normal ebb and flow of neighborhoods. ':'his is
drastic turnover at an alarming rate, and done by illegal means.
>>>
>>> Can't we all just get along? Of course, when neighborhoods
change naturally and when residents don't feel forced out of




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-23 Filed 09/06/19 Page 3 of 7 PageID: 1148
their homes! New neighbors are always welcomed! The latest
figures of house sales in certain targeted areas certainly don't
support a blending of people, it indicates an attack to takeover
£rem one group.
>>>
>>> Thanks for your time. I know you and Town Coi.:ncil truly have
the best interest at heart for Jackson and will closely look into
the legality of this.
>>>
>>> Sincerely,
>>> Kelly Kanis
>>>
>>>
>>>
>>> Sent from ~Y iPhone
>
>
4 of 4                                                                                            11/7/2017, 9:03 AM
TWP000894
Zimbra                                                   https://rnail.j acksonnj .neuh/printmessage 9 id~2ffcb394-c6d8-43e 7 -ab ...
Zimbra                                                                   clerk@jacksontwpnj.net
Re: Concern
From : Ann Marie Eden <clerk@jacksontwpnj.net>                     Thu, Jul 21, 2016 08:51 AM
Subject : Re: Concern
To : Ann Updegrave <annieup@jacksontwpnj.net>
Okay - thanks. I believe Administration addressed the reason why the robo call would
not be done (during one of the Council meetings).
Thanks!
AM
From: "Ann Updegrave" <annieup@jacksontwpnj.net>
To: "Ann Marie Eden" <clerk@jacksontwpnj.net>
Sent: Wednesday, July 20, 2016 1:00:24 PM
Subject: Fwd: Concern
FYI
Sorry for the misinformation - she is inquiring as to why a blast email or robo call was




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-23 Filed 09/06/19 Page 4 of 7 PageID: 1149
not done re the No Knock - not that it was not mailed.
Please read the below two emails regarding panic peddling and block busting.
Thanks.
Annie
From: "Optimum" <kamkanis@optonline.net>
To: "Michael Reina" <mikereina@jacksontwpnj.net>, "Barry Calogero"
<councilmancalogero@jacksontwpnj.net>, "Robert A Nixon"
<councilmannixon@jacksontwpnj.net>, councilmanmartin@jacksontwpnj.net,
councilmanbressi@jacksontwpnj.net, an nieup@jacksontwpnj.net,
ad min istrator@jacksontwpnj.net
Sent: Tuesday, July 19, 2016 7:59:06 AM
Subject: Fwd: Concern
I of 4                                                                                                         11/7/2017, 9:03 AM
TWP000895
Zimbra                                                 https://mail.j acksonnj .net/h/printmessage'id~2ffcb3 94-c6d8-4 3e7 -ab ...
Good morning!
Not even a year after I sent the email below and the landscape of Jackson has
changed dramatically. "Another block"? Now it's neighborhoods that are "turning" (to
quote the Rabbi in the video who instructs his following to become pioneers in
Jackson) so quickly.      ·
On December 30, 2015 a group of residents held a meeting with Mayor Reina to
discuss our concerns because we were worried about what was happening to our
town. Our concerns were dismissed as the normal buying/selling of houses in
neighborhoods.
In emails and at meetings, we were told to promote the No Knock! That's the best
defense! Residents need to sign up! Report offenders! A cease and desist won't work
as we'll have lawsuits! So we believed you.
False promises of no knock mailings were given, so a few residents went door to door
to get people to sign up. An online registration did occur, but it was hot promoted via
an email blast or robo call.




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-23 Filed 09/06/19 Page 5 of 7 PageID: 1150
The Mayor Mobile took a tour of the area, but we have yet to been briefed about that.
What was discussed? What were the solutions that you all came up with?
What's next for our town before LLCs snatch up all the properties? What's next before
our whole town "turns"? What's next for those of us who do not have higher political
aspirations and still care about Jackson? What's next for residents who don't have to
rely on campaign donations and bloc voting? What's next for residents who have
called Jackson home for years- many for their whole lives?
Thanks for your time. I know most of you truly care for Jackson and share many of
the same feelings. It is sad and frustrating to see this happening. Something has to
be done.
Thank you for you time and energy with all of this_.
Sincerely,
Kelly Kanis
Sent from my iPhone
Begin forwarded message:
2 of 4                                                                                                       11/7/2017, 9:03 AM
TWP000896
Zimbra                                             https://mail.jacksonnj .netlb/printmessage ?id~2ffcb394-c6d8-43e 7 -ab ...
From: Optimum <kamkanis@optonline.net>
Date: December 12, 2015 at 4:37:52 PM EST
To: Michael Reina <mikereina@jacksontwpnj.net>
Subject: Concern
Dear Mayor Reina and Town Council Members,
Another block in Jackson is under attack! Yes- attack!
'II                        "'to name a few, and n o w . . _ . . . . . , i s
the next victim of block busting. The aggressive realtors are not leaving
the residents alone, whether it's knocking on doors, approaching people in
the street, creeping slowly past their houses in vehicles, or mailing
postcards. This panic peddling needs to stop!
This IS panic peddling. This IS blockbusting. This IS against the law. Don't
turn the other cheek when theses streets have been specifically targeted
for their location- close to the Lakewood border and close to the new
"open to everyone, all inclusive" SAMs road development (ha!).




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-23 Filed 09/06/19 Page 6 of 7 PageID: 1151
I am definitely seeing an ugly trend here.
So while the residents DO have a choice to NOT sell, I can't say I blame
them when the panic peddling starts and the illegal aggressive sales tactics
tell them that their neighborhood WILL change drastically and to get out
while they can.
Residents have been concerned and reached out to the town council in the
recent past for help with this, but unfortunately they weren't taken
seriously                . ) and now look: almost all of the houses have
changed owners.
What will it take, Mayor Reina, for Jackson leaders to acknowledge that
this is, indeed, panic peddling and blockbusting?
What will it take, Mayor Reina, for the leaders to help put a stop to this?
What will it take, Mayor Reina, for the elected officials to stand up for its
residents and keep Jackson from drastically changing?
This is not a normal ebb and flow of neighborhoods. This is drastic
turnover at an alarming rate, and done by illegal means.
Can't we all just get along? Of course, when neighborhoods change
3 of 4                                                                                                  11/7/2017, 9:03 AM
TWP000897
Zimbra                                             https ://mail.j acksonnj .net/b/printmessage?id~2ffcb394-c6d8-43e 7 -ab ...
naturally and when residents don't feel forced out of their homes! New
neighbors are always welcomed! The latest figures of house sales in
certain targeted areas certainly don't support a blending of people, it
indicates an attack to takeover from one group.
Thanks for your time. I know you and Town Council truly have the best
interest at heart for Jackson and will closely look into the legality of this.
Sincerely,
Kelly Kanis
Sent from my iPhone
4 of4                                                                                                   11/7/2017, 9:03 AM
TWP000898




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-23 Filed 09/06/19 Page 7 of 7 PageID: 1152
